Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 6-13, 16-18, and 21-26 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
 
Allowable Subject Matter
Claims 1, 2, and 6-11 are allowed.
Claims 12, 13, 16, and 17 are allowed.
Claims 18 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Balakrishnan et al. (U.S. Patent 10,796,321), discloses one or more processors and a memory having instructions to cause the one or more processors to perform operations (Figure 3; column 1, line 57, through column 2, line 59; column 11, lines 40-56; column 15, line 29, through column 16, line 14); and discloses obtaining transaction data associated with a plurality of customers (e.g., column 3, line 45, through column 4, line 2; column 17, line 62, through column 18, line 5; Figure 4); generating a plurality of relevance scores for pairs of a plurality of categories based on identified purchases (column 3, line 45, through column 4, line 2; column 4, line 52, through column 5, line 3; column 6, line 63, through column 7, line 14; column 11, lines 21-25; column 14, lines 31-52; Figure 6) (Balakrishnan’s “category association scores” being scores of relevancy); and discloses identification information linking purchases to a plurality of categories (column 3, line 45, through column 4, line 2; column 4, line 52, through column 5, line 3; column 17, line 62, through column 18, line 24), but does not expressly disclose generating first data identifying purchases in a plurality of categories for the plurality of customers based on the transaction data.  However, it is well-known to generate identifying data for items, taught by Grulke (U.S. Patent 4,833,609) (column 3, lines 25-30).
Balakrishnan discloses implementing one or more item promotion recommendation operations, the promotions being advertisements (Figures 8A, 8B, and 9; column 4, line 29, through column 5, line 26; column 6, lines 32-39; column 8, lines 27-62), the one or more item advertisement recommendation operations including: for a plurality of commercial objects that may be presented as advertisements, selecting commercial objects based their item categories (column 7, line 43, through column 8, line 17; column 22, lines 21-51; Figure 8A), implying that associated item categories are determined; and discloses selecting item advertisement recommendations (“commercial objects”) which match categories in a second set of categories, corresponding to the “second data” of the instant claims (column 7, line 43, through column 8, line 17; column 22, lines 21-51; Figure 8A).  Balakrishnan does not expressly disclose determining whether the associated item category matches at least a portion of the second data by comparing the item category to at least a portion of the second data (second set of categories), but it is well known to perform comparisons and to determine whether matches occur, as evidenced by Dika (U.S. Patent Application Publication 2018/0075502) (paragraph 109).  
Balakrishnan discloses selecting one or more item advertisement recommendations of the plurality of item advertisement recommendations based on their having an associated item category or categories matching second categories and thus corresponding to second data (column 7, lines 15-54; column 20, line 63, through column 21, line 34; column 23, lines 34-67; Figures 8A and 8B); and discloses causing an online platform to display one or more item advertisements of the selected one or more item advertisement recommendations based on their selection (column 2, lines 13-33; column 2, line 60, through column 3, line 19; column 7, lines 28-42; column 15, lines 8-28; column 22, lines 21-27; and column 23, lines 34-40), and thus at least implying data indicating the selected one or more item advertisement recommendations.
Balakrishnan discloses selecting at least one of a plurality of commercial objects to recommend to a consumer as an advertisement based on the equivalent of the second data, namely a second set of categories (column 7, line 43, through column 8, line 17; column 22, lines 21-51; Figure 8A).  Balakrishnan does not disclose receiving a plurality of item advertisement recommendations, but Wielgosz (U.S. Patent Application Publication 2017/0318350) teaches obtaining a plurality of content item recommendations, and selecting items that meet recommendation criteria to be presented to a user (Abstract; paragraphs 4, 6, and 51; Figure 1).  Bar et al. (U.S. Patent Application Publication 2016/0180442) teaches a recommendation system that can learn a lot about a user’s purchasing habits, including the frequency of purchasing certain categories of products (paragraph 64), making the recited generating, for each of the plurality of categories a corresponding frequency of purchase obvious.  Akpala et al. (U.S. Patent Application Publication 2017/0018018) also teaches determining that a particular user frequently purchases items from a particular category, and would therefore be more likely to purchase items from that category or those categories again (paragraphs 47 and 48).
However, Balakrishnan does not disclose generating, for each customer, second data identifying a subset of categories from at least one of the plurality of categories based on the generated plurality of relevancy scores, and the other prior art references of record fail to disclose, teach, or reasonably suggest this, although subsets in themselves are known.  Yet further, Balakrishnan does not disclose mask data, or generating the mask data identifying a subset of categories from at least one of the plurality of categories based on the generated plurality of relevancy scores; the other prior art references of record fail to disclose, teach, or reasonably suggest this.
The claims have also been reconsidered under 35 U.S.C. 101.  They are directed to an abstract idea in the field of commercial interactions, but, based on the length, complexity, and specificity of the independent claims, are deemed apply the judicial exception in a meaningful way beyond generally linking it to a particular technological environment (Mayo test, Step 2A, Prong Two).  Furthermore, the claims as amended are no longer objected to or rejected under 35 U.S.C. 112.
The above statement is set forth with particular reference to claim 1 (which recites one or more processors and a memory), but is also applicable to parallel claims 12 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement Regarding IDS
The Information Disclosure Statement of May 18, 2022 includes as the second NPL item an article by Yang; Examiner has noted that the associated description has “I2018” in place of “2018”.  Therefore, Examiner has not initialed the item on the Information Disclosure Statement but has considered the Yang article, and makes it of record on the Notice of References Cited. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shazeer et al. (U.S. Patent 10,452,978) disclose attention-based sequence transduction neural networks.
Shazeer et al. (U.S. Patent Application Publication 2018/0341860) disclose attention-based sequence transduction neural networks; in particular, paragraph [0087] established the training of machine learning as well-understood, routine and conventional, but this is irrelevant, as the claims are deemed patent-eligible under 35 U.S.C. 101 without getting as far as Step 2B of the Mayo test.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.org. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	June 3, 2022